PER CURIAM:
Tyrone Lee appeals the district court’s order granting summary judgment in favor of Wal-Mart and dismissing his state law premises liability complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lee v. Wal-Mart Stores, Inc., No. 3:10-cv-00367-DWD, 2011 WL 796784 (E.D.Va. Mar. 1, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*224fore the court and argument would not aid the decisional process.

AFFIRMED.